                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 ZURICH AMERICAN INSURANCE                    )
 COMPANY,                                     )
                                              )
        Plaintiff(s),                         )
                                              )       Case No. 4:16CV00429 ERW
        vs.                                   )
                                              )
 FLUOR CORPORATION, et al.,                   )
                                              )
        Defendant(s).

                               MEMORANDUM AND ORDER

       This matter comes before the Court on Fluor Corporation’s Motion for Sanctions against

Plaintiff/Counter-Defendant Zurich American Insurance Company [247]. Fluor requests the

Court sanction Zurich by entering an order of default on Fluor’s Counterclaims, dismissing

Zurich’s pleadings, and setting this action for a damages hearing.

       On July 26, 2019, the Court held a hearing on Fluor’s Motion for Sanctions. After

hearing argument of counsel for Fluor and Zurich, the Court instructed the parties to meet and

confer regarding issues identified in Fluor’s Motion for Sanction, specifically the production of

documents sought by Fluor from four categories of records. The Court further instructed the

parties to address the manner in which discovery could proceed and ordered each party to file a

written report regarding the results of the meet and confer. On July 29, 2019, counsel for Fluor,

submitted a Response to the Court’s Request, and counsel for Zurich submitted a Meet and

Confer Status Report.

       After considering the content of those submissions, the Court declines to issue

terminating sanctions against Zurich and instead sets forth the following order:

Zurich is to produce documents to Fluor as outlined below by category of records:

                                                  1
•   Electronically-Stored Information from Zurich’s outside counsel, Randy Sinnott

    and JoLynn Pollard: The Court orders Zurich to run ESI searches and produce all

    responsive documents for the time period 07/01/2009–03/31/2012, without redaction or

    any claims of privilege, and with the understanding that any such privilege is waived.

    Zurich must produce these documents on or before August 31, 2019.

•   The contents of the Banker Boxes previously searched in 2016: The Court orders

    Zurich to upload all documents, scan them, run ESI Protocol searches, and produce all

    responsive documents for the time period 07/01/2009–03/31/2012, without redaction or

    any claims of privilege, and with the understanding that any such privilege is waived.

    Zurich must produce these documents on or before August 31, 2019.

•   Disaster Recovery Tapes: The Court orders Zurich to restore the mailboxes for any

    custodian listed in the ESI Protocol who has a mailbox for the time period 10/15/2010–

    01/31/2011, and run ESI Search terms on those mailboxes, and then produce responsive

    records from those ESI searches, without redaction or any claims of privilege, and with

    the understanding that any such privilege is waived. Zurich must produce these

    documents on or before August 31, 2019.

•   Documents Produced in the Case To-Date with Redactions or Logged on Privilege

    Log: The Court orders Zurich to produce all documents in the case, from the time period

    07/01/2009–03/31/2012, previously redacted, without redactions and without claims of

    privilege and with the understanding claimed privilege is waived, except as to documents

    previously ruled by the Court as privileged. Zurich must produce these documents on or

    before August 31, 2019.




                                            2
       The Court further orders that compliance with each of the above-listed requirements be

certified by a management-level Zurich employee involved in the production of the documents—

under penalty of perjury and subject to contempt for further misrepresentations.

       The Court orders Zurich to bear the costs incurred in the production of documents

outlined above. The parties shall cooperate in the deposing and re-deposing of all witnesses to

accommodate all provisions of the current case management order.

       Accordingly,

       IT IS HEREBY ORDERED that Fluor Corporation’s Motion for Terminating Sanctions

against Plaintiff/Counter-Defendant Zurich American Insurance Company [247] is DENIED.

       So Ordered this 1st day of August, 2019.




                                             E. RICHARD WEBBER
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                                3
